DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 12/11/20 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Rest of the claims are rejected for depending therefrom. 
Claim 2 reciting “about 180 degrees” is indefinite, since scope of this limitation cannot be ascertained, i.e., what is the difference between 180 degrees and “about 180 degrees”?
Claim 9 reciting “about 90 degrees”, “about 180 degrees” and “about 270 degrees” are indefinite, since scope of the vague term “about” cannot be ascertained. For purposes of examination, these limitations will be interpreted as --90 degrees--, --180 degrees-- and --270 degrees--, respectively.  
There should be a clear recitation of interrelated structure in order to provide a complete and operable system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Heinz” (US 2016/0018552). 
Claim 1: As best understood, Heinz discloses a system, comprising: 
a single loop antenna 110 (Fig. 8) [¶ 19]; and 
a hardware switch set 810 configured to cause the single loop antenna to operate at a frequency  and a first phase during a first time [¶ 44].

However, Heinz teaches [¶ 19] “Phase and/or amplitude response can be monitored to provide object detection.”
Heinz further teaches [¶ 27] “The detection component 120 can be configured to detect the presence of the object through identification of a phase change between the emitted magnetic field and the returned magnetic field.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to configure Heinz’s system to operate at the frequency and a second phase during a second time, in order to detect a presence of an object through an analysis of the magnetic field [¶ 3]. 

Claim 8: As best understood, Heinz discloses the system of claim 1, where the single loop antenna 110 (Fig. 7) is configured to receive a response, comprising: 
an identification component 710 configured to identify if the response is to the first phase or if the response is to the second phase [¶ 19]; and 
a measurement component (“detector”) configured to measure a magnitude of the response [¶ 19]; and 
a classification component 510 configured to classify a presumed object indicated by the response, where the classification is based, at least in part, on the magnitude and on if the response is to the first phase or the second phase and where an indicator of the classification is outputted (via 720).

Claim 9: As best understood, Heinz discloses the system of claim 1, where the hardware switch set 810 (Fig. 8) is configured to cause the single loop antenna to operate at the frequency and a third 

Claim 10: Heinz fails to expressly teach where the hardware switch set is configured to cause the single loop antenna to operate at the frequency and the first phase during a third time, where the first phase and the second phase are about opposite one another, where the second time directly follows the first time, and where the third time directly follows the third second time.
However, Heinz teaches [¶ 19] “Phase and/or amplitude response can be monitored to provide object detection.”
Heinz further teaches [¶ 27] “The detection component 120 can be configured to detect the presence of the object through identification of a phase change between the emitted magnetic field and the returned magnetic field.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Heinz’s system such that where the hardware switch set is configured to cause the single loop antenna to operate at the frequency and the first phase during a third time, where the first phase and the second phase are about opposite one another, where the second time directly follows the first time, and where the third time directly follows the third second time, in order to detect a presence of an object through an analysis of the magnetic field [¶ 3]. 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Wallace” (US 5583523). 
Claim 1: As best understood, Wallace discloses a system, comprising: 
a single loop antenna 20 (Fig. 6A); and 
a hardware switch set (22, 24) configured to cause the single loop antenna to operate at a frequency and a first phase during a first time (col. 1, fourth-fifth para.).
Wallace fails to expressly teach the hardware switch configured to operate at the frequency and a second phase during a second time.
However, Wallace suggests a second phase by virtue of currents 30 and 32 having opposite phases (i.e., current 30 having a first phase during a first time, current 32 having a second phase during a second time). 
Nevertheless, Wallace teaches “Current maximums occur in the wire loop at PHI = 0° 180°; arrows 30 and 32 indicate the direction of the current flow at these maximum points. Current nodes (i.e., minimum current points) occur at PHI = 90° and 270°. Arrows 30 and 32 illustrate that the current in the standard loop antenna is roughly equivalent to the current in a pair of parallel dipole antennas driven in phase and with spacing approximately equal to the diameter of the loop. Because a current maximum occurs at the input terminals of the loop antenna 20, the input impedance is relatively low and can be easily matched to a transmission line.” (col. 11, ll. 39-50)
 Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to configure Wallace’s system to operate at the frequency and a second phase during a second time, in order to achieve relatively low input impedance to facilitate matching to transmission line, thereby obtaining antenna efficiency.  



Allowable Subject Matter
Claims 2-7 and 21-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.